DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the amendment to claim 22 and the cancelation of claim 12, the rejections under 35 USC 112(b) and (d) are withdrawn.  A new rejection is presented below.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the extruder system of claim 13.”  However, claim 13 has been canceled, and so it is not clear what limitations are included in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 15-17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JPS6029608 (hereinafter JP’608, listed on 07/24/2020 IDS) in view of Grunschloss (US PGPub 2002/0131322, hereinafter Grunschloss).
Regarding claim 1, JP’608 discloses a stuffing screw assembly comprising:
a first extruder (figure 2, item 20) having a housing (item 18) connected to a side of a second extruder (item 15) for conveying gases out of the second extruder (via pressure adjusting valves 24), and at least one conveying screw (item 20), which is mounted in a rotatable manner within the housing (see figure 2);
wherein a conveying space is formed between an inner side of the housing and the conveying screw (see figure 2).
JP’608 is silent to depressions as recited.  Grunschloss teaches an extruder (see figure 1a) having at least one portion of the inner side of the housing comprising one or more depressions (grooved liner 32; paragraph 0038) extending radially outwardly away 
Regarding claim 2, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach each of the one or more depressions comprising a groove (figures 3 and 4a, groove 52) having a longitudinal direction and a cross-sectional dimension orthogonal to the longitudinal direction (see figures 3 and 4a).
Regarding claim 3, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the conveying screw having a longitudinal axis (marked with dashed line in figures 3 and 4b) and the housing comprising at least two depressions (grooves 52’ in figure 4b) spaced apart from one another in the direction of the longitudinal axis of the conveying screw.  In figure 4b, the grooves 52’ can be seen to be spaced apart from one another along the axis.
Regarding claim 4, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the groove running parallel to the longitudinal axis of the conveying screw (figures 3 and 4a, groove 52).
Regarding claim 5, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the groove running helically with respect to the longitudinal axis of the conveying screw (figure 4b, groove 52’).
Regarding claim 6, JP’608 discloses a helically running thread (see figure 2), but is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the conveying screw having at least one helically running thread (figure 3, bars 46 and 44) disposed about the longitudinal axis thereof, and the direction of pitch of the thread is counter to the direction of pitch of the groove (see pitch directions in figures 3 and 4b).
Regarding claim 7, JP’608 and Grunschloss do not explicitly disclose an angle between the thread and the groove between 70 and 110 degrees.  However, based on figures 3 and 4b of Grunschloss, an angle within this broad range would be apparent.  The examiner has found that the specification contains no disclosure of any unexpected results arising from the recited angle, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the angle between the threads and the groove, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the combination of JP’608 and Grunschloss with the dimensions recited 
Regarding claim 11, JP’608 discloses the first extruder comprising a degassing outlet (figure 2, pressure adjusting valves 24).
Regarding claim 15, JP’608 discloses a conveying screw assembly comprising:
a first extruder (figure 2, item 20) having a housing (item 18) defining a longitudinal direction and a radial direction orthogonal to the longitudinal direction wherein said housing is connected to a side of a second extruder (item 15) for conveying material into the second extruder and gases out of the second extruder (via pressure adjusting valves 24; the conveying of material and gasses is an intended use of the extruder and the structure of JP’608 would be capable of performing these functions, meeting the claim), the first extruder having at least one conveying screw (item 20) mounted in a rotatable manner within the housing for conveying material through the housing in the longitudinal direction of the housing, the conveying screw having a longitudinal axis parallel to the longitudinal direction of the housing (see figure 2); wherein the housing comprises an interior surface disposed towards and at least partially about the at least one conveying screw (see figure 2); wherein a conveying space is formed between an inner side of the housing and the conveying screw (see figure 2).
JP’608 is silent to depressions as recited.  Grunschloss teaches an extruder (see figure 1a) having at least one portion of the inner side of the housing comprising one or more depressions (grooved liner 32; paragraph 0038) extending radially outwardly away from the conveying screw.  It is also noted that Grunschloss discloses grooves in the 
Regarding claim 16, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the groove having a longitudinal direction (figures 3, 4a, and 4b, grooves 52 and 52’), at least portions thereof run parallel to the longitudinal axis of the conveying screw (grooves 52) or helically with respect to the longitudinal axis (grooves 52’).
Regarding claim 17, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the groove having a cross-sectional configuration orthogonal to the longitudinal direction (figure 4a, grooves 52), and the cross-sectional configuration comprises at least one of: a rectangular configuration, a triangular configuration, and a semi-circular configuration (rectangular configuration can be seen in figure 4a).
Regarding claim 19, JP’608 is silent to a depression.  Grunschloss is relied upon, as above, to teach a depression and further to teach the interior surface comprising a plurality of spaced apart helically running grooves (figure 4b, grooves 52’), wherein the helically running grooves are one of: regularly spaced or irregularly spaced, along the 
the cross-sectional configuration for each groove is one of: the same as or different from the cross-sectional configuration of another groove (grooves 52’ can be seen to have the same cross section as each other); and
for each groove, the cross-sectional configuration is one of: the same or different along the entire length of the groove (grooves 52’ can be seen to have the same cross section along their length).
Regarding claim 20, JP’608 discloses a first extruder is a stuffing screw that meters material into the second extruder (see figure 2).  It is noted that “a stuffing screw that meters material” is an intended use of the first extruder.  The extruder of JP’608 would clearly be capable of performing these functions, and thus meets the claim.
Regarding claim 23, JP’608 discloses the housing of the first extruder having a longitudinal dimension that extends to a side opening of the second extruder (see figure 2, items 15 and 20).  The first extruder being a stuffing screw is an intended use of the extruder.  The apparatus of JP’608 contains all the necessary structure to be used as a stuffing screw, and thus this limitation is met.  As to the broad recitation of a depressions provided over essentially the entire length of an inner side of the housing, the obviousness of including a depression has been established above in view of Grunschloss.  Given the breadth of this limitation, a depression of any length would meet the claim because any portion of the housing of the prior art could be considered to be “the housing” as recited in the claims.  There are no claim limitations that preclude a housing containing a depression and, for example, an additional housing portion that .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JPS6029608 (hereinafter JP’608, listed on 07/24/2020 IDS) in view of Grunschloss (US PGPub 2002/0131322, hereinafter Grunschloss), as applied to claim 5 above, and further in view of Machida et al. (US PGPub 2013/0026412, hereinafter Machida).
Regarding claim 8, JP’608 discloses a helical thread (see figure 2), but is silent to depressions.  Grunschloss is relied upon, as above, to teach depressions, but is silent to a helical thread on the screw (figure 3), but is silent to the direction and pitch of the thread being identical to that of the groove.  Machida teaches a screw apparatus having a housing, a screw with a thread, and a groove on the interior of the housing (figure 1) wherein the direction and pitch of the thread is identical to that of the groove (as seen at item 20 in figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Grunschloss with matching pitch between the screw threads and the groove, as in Machida, because the substitution of the groove of Machida for that of Grunschloss would be a simple substitution of one known element for another in order to obtain predictable results.  In this case, the results are considered predictable in view of the use of the matching pitch groove and screw thread in Machida.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JPS6029608 (hereinafter JP’608, listed on 07/24/2020 IDS) in view of Grunschloss (US PGPub 2002/0131322, hereinafter Grunschloss), as applied to claims 5 and 17 above, and further in view of Gallard et al. (US 3806099, hereinafter Gallard).
Regarding claim 9, JP’608 and Grunschloss are silent to the pitch of the groove being non-uniform.  Gallard teaches a screw apparatus having grooves on the barrel (figure 4) wherein the pitch of the groove is non-uniform (column 4, lines 35-40).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of JP’608 and Grunschloss with grooves having a changing pitch, as in Gallard, for the purpose of controlling movement of material within the barrel (Gallard: column 4, lines 40-42).
Regarding claims 10 and 18, JP’608 is silent to depressions.  Grunschloss is relied upon, as above, to teach depressions, and further to teach a plurality of spaced apart depressions, each depression comprising a helically running groove (figure 4b, groove 52’), but is silent to the helically running grooves having different directions of pitch, pitch, or numbers of windings.  Gallard teaches a screw apparatus having helical grooves (figure 4) wherein there are a plurality of helical grooves that have different directions of pitch (column 4, lines 35-40).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of JP’608 and Grunschloss with grooves having a changing pitch, as in Gallard, for the purpose of controlling movement of material within the barrel (Gallard: column 4, lines 40-42).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JPS6029608 (hereinafter JP’608, listed on 07/24/2020 IDS) in view of Grunschloss (US PGPub 2002/0131322, hereinafter Grunschloss), as applied to claim 12 above, and further in view of Goedicke et al. (US PGPub 2004/0072920, hereinafter Goedicke).
Regarding claim 14, JP’608 and Grunschloss both disclose a method comprising conveying viscoelastic material through an extruder system (JP’608: abstract; Grunschloss: paragraphs 0005 and 0006), but are silent to degassing the material.  JP’608 discloses a degassing opening (figure 2, item 24), and Goedicke teaches a degassing step (paragraph 0006).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of JP’608 Grunschloss with the degassing outlet of Goedicke and to have provided the associated degassing step to the method for the purpose of outgassing lower molecular weight constituents of the materials being processed in the apparatus (Goedicke: paragraph 0024).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JPS6029608 (hereinafter JP’608, listed on 07/24/2020 IDS) in view of Grunschloss (US PGPub 2002/0131322, hereinafter Grunschloss), as applied to claim 20 above, and further in view of Makoto et al. (JP2002103424, hereinafter Makoto, listed on 07/24/2020 IDS).
Regarding claims 21 and 22, JP’608 discloses two screws (abstract: “single screw or multi-screw extruder”), but is silent to two co-rotating screws arranged as recited.  Makoto teaches a stuffing screw assembly (figure 4) having a first extruder including two corotating screws that have parallel axes separated by a distance of less than a diameter of each screw (see figure 3).  To one of ordinary skill in the art before .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JPS6029608 (hereinafter JP’608, listed on 07/24/2020 IDS) in view of Grunschloss (US PGPub 2002/0131322, hereinafter Grunschloss), as applied to claim 1 above, and further in view of Geyer (US 3632255, hereinafter Geyer).
Regarding claim 23, JP’608 and Grunschloss are silent to an interrupted groove.  Geyer teaches an extruder including grooves in the barrel that are interrupted (see figure 4).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of JP’608 and Grunschloss with the interruptions of Geyer for the purpose of increasing shear stress on the material (Geyer: column 5, lines 43-47).  As to the limitation of disrupting gas flow, the structure of interrupted grooves, ad in Geyer, would be capable of performing this function, meeting the limitation.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
The Applicant argues that one of ordinary skill in the art would not be motivated to combine JP’608 with Grunschloss, alleging that there is no evidence that the problems solved by the depressions of Grunschloss would exist in the first extruder of JP’608 (remarks, pages 8-9).  Whether or not this is true, Grunschloss very clearly indicates multiple advantages derived from grooves.  Thus, there is an established rationale as to why grooves would be added to the extruder.  Further, it has been held that combining prior art elements according to known methods to yield predictable results is obvious.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of grooves in an extruder would yield predictable results, as evidenced by Grunschloss.  The Applicant’s speculation that certain issues may not exist in JP’608 is not adequate to overcome the rationale presented in Grunschloss, and thus this argument is not persuasive.
The Applicant argues that there is no evidence presented that JP’608 teaches a first extruder for conveying material into the second extruder (remarks, page 9).  Whether or not this is true, the conveying of material into the second extruder is an intended use of the first extruder.  A recitation of the intended use of the claimed 
The Applicant argues that paragraph 0019 of the specification contains unexpected results of the groove angle recited in claim 7 (remarks, page 10).  The Examiner respectfully disagrees.  While paragraph 0019 appears to list a few possible advantages of the recited groove angle, that is not evidence of unexpected results.  There is no data presented and no quantification of the alleged results to indicate that they are unexpected.  It is well-settled that, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  See In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  No such comparison is present in the instant specification, and thus this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774